                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DOUGLAS LAMBERT, an individual;

                   Plaintiff,                              4:18CV3038

      vs.
                                                             ORDER
MAURICE W. COSTELLO, an
individual;

                   Defendant.



IT IS ORDERED that Defendant’s unopposed Motion to Continue Deadlines
(Filing No. 28) is granted. The progression order has been amended as follows:

   1) Defendant’s deadline for identifying expert witnesses expected to testify at
      the trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
      retained experts, (Fed. R. Civ. P. 26(a)(2)(C)) is now January 15, 2019.

   2) Defendant’s deadline for complete expert disclosures for all experts
      expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
      26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is
      now February 15, 2019.

   3) The deposition deadline is now January 31, 2019.

   4) The deadline for filing motions to exclude testimony on Daubert and
      related grounds is February 28, 2019.

   5) Any remaining deadlines are unchanged.

      Dated this 15th day of October, 2018.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
